Title: Cabinet Meeting. Opinion on Expeditions Being Planned in Kentucky for the Invasion of the Spanish Dominions, [10 March 1794]
From: Hamilton, Alexander,Randolph, Edmund,Knox, Henry,Bradford, William
To: 



[Philadelphia, March 10, 1794]

At a meeting of the heads of departments, and the attorney general at the President’s on the 10th. day of March 1794.
The intelligence from Kentucky, and the territory no. West of the Ohio, was laid before them; whereupon it was advised
1. that a proclamation issue against the expeditions, understood to be prepared in Kentucky, for the invasion of the Spanish dominions.
2. that a representation be made to the governor of Kentucky, upon the subject of his conduct, and giving information under proper guards of the steps, which have been taken by government as to the Mississippi:
3. that a representation be also made to congress: and
4. that General Wayne be instructed to post if compatible with his other operations a body of troops at Massac, in order to intercept by force, if necessary, any body of men, which may descend the river for the purpose of the invasion aforesaid. From this fourth opinion the secretary of state dissents.

Alexander Hamilton         Edm: RandolphH Knox
Wm Bradford

